            Case 1:18-cr-00245-DAD-BAM Document 109 Filed 09/30/20 Page 1 of 2



 1   Mark A. Broughton, #079822
     Brittany E. Hines, SBN 326312
 2   MARK A. BROUGHTON, PC
     2300 Tulare Street, Suite 215
 3   Fresno, California 93721
     Tel: (559) 691-6222
 4   mark@fresnocriminallawyer.com
 5
     Attorney for Defendant JORGE LUIS ARELLANO-GARCIA
 6

 7

 8

 9                            IN THE UNITED STATES DISTRICT COURT
10                               EASTERN DISTRICT OF CALIFORNIA
11
      UNITED STATES OF AMERICA,                      ) Case No.: 1:18-CR-00245 DAD BAM
12                                                   )
               Plaintiff,                            )
13                                                   ) JOINT STIPULATION TO CONTINUE
      vs.                                            )
14                                                   ) SENTENCING; AND ORDER
                                                     )
15                                                   )
      JORGE LUIS ARELLANO-GARCIA,
                                                     )
16                                                   )
               Defendant.
                                                     )
17                                                   )
                                                     )
18

19
             IT IS HEREBY STIPULATED by and between Mark A. Broughton, the attorney for
20

21   Defendant Jorge Luis Arellano-Garcia, and Angela Scott, Assistant United States Attorney for

22   the government, that the Sentencing Hearing currently scheduled for October 6, 2020 at 9:00
23
     a.m., be continued to November 30, 2020 at 10:00 a.m., in Judge Dale A. Drozd’s courtroom.
24
             The continuance is requested by counsel for the Defendant due to the fact that counsel
25

26
     requires additional time to review and discuss the PSR with Defendant.

27   ///
28   ///

                                                     1
           Case 1:18-cr-00245-DAD-BAM Document 109 Filed 09/30/20 Page 2 of 2



 1          Counsel for Defendant has spoken to the Assistant U.S. Attorney, Angela Scott, who has
 2   no objections to this continuance.
                                          IT IS SO STIPULATED.
 3

 4
        DATED: September 30, 2020                          /s/ Angela Scott
                                                                    ANGELA SCOTT
 5
                                                             Assistant United States Attorney
 6

 7   DATED: September 30, 2020                          /s/Mark A. Broughton
                                                        MARK A. BROUGHTON
 8                                                       Attorney for Jorge Luis Arellano-Garcia

 9

10
                                                *****
11
                                                ORDER
12

13

14
     IT IS SO ORDERED.
15
        Dated:     September 30, 2020
16
                                                       UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26

27

28



                                                   2
